ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_05_FR.txt.                                                                                                     471




                        Opinion dissidente de Mme lA juge Donoghue

                 [Traduction]
                    Désaccord avec la décision de rejeter la requête à fin d’intervention du Honduras
                 et l’approche adoptée par la Cour — Chevauchement entre les espaces maritimes
                 revendiqués et la zone en litige suffisant à établir un intérêt d’ordre juridique
                 susceptible d’être affecté — Pratique des flèches témoignant de la conscience qu’a
                 la Cour que ses décisions « sont susceptibles d’affecter » les intérêts d’ordre
                 juridique d’Etats tiers — Rejet de l’intervention non justifié par l’idée que la Cour
                 protégera par d’autres moyens les intérêts d’Etats tiers — Aucun lien juridictionnel
                 requis en cas d’intervention en tant que non‑partie — Caractère non déterminant
                 de l’opposition des Parties à l’intervention dès lors que les critères énoncés à
                 l’article 62 sont remplis — Intervention en tant que partie produisant des effets
                 plus importants que ceux associés à l’intervention en tant que non‑partie.
                    Conviction que le Honduras devrait être autorisé à intervenir en tant que
                 non‑partie — Accord avec la Cour quant au fait que le Honduras interprète mal
                 l’autorité de la chose jugée dont est revêtu l’arrêt de 2007 — Ligne bissectrice
                 tracée dans l’arrêt de 2007 dépourvue de point terminal précis — Accord avec la
                 Cour quant au fait que le traité entre la Colombie et le Honduras est sans incidence
                 sur les droits des Parties en l’espèce — Intérêt d’ordre juridique susceptible d’être
                 affecté établi puisque les prétentions du Honduras débordent sur la zone en litige
                 en l’espèce — Intérêt d’ordre juridique susceptible d’être affecté également établi
                 au vu d’une possible incidence sur l’interprétation de l’arrêt de 2007 — Accord
                 avec la décision de la Cour de rejeter la demande d’intervention du Honduras en
                 tant que partie — Pratique de la Cour consistant à rejeter l’intervention tout en
                 examinant les informations soumises se trouvant à l’origine d’un moyen de
                 participation de facto des Etats tiers au détriment éventuel des parties.


                                                table des matières
                                                                                             Paragraphes

                     I. Intervention en vertu de l’article 62 du Statut de la Cour                4-38
                       A. Statut et Règlement de la Cour                              4-9
                       B. Facteurs pertinents aux fins de l’examen d’une requête à fin
                          d’intervention10-38
                         1. Question de savoir si l’Etat demandant à intervenir a un
                            « intérêt d’ordre juridique … en cause »                             11-24
                            a) Sens de l’article 62                                              11-17
                                  i)	Paragraphe 1 de l’article 62                                11-16
                                 ii)	Paragraphe 2 de l’article 62 du Statut                         17
                            b)	Pratique de la Cour consistant à protéger les intérêts
                               d’Etats tiers « susceptibles d’être affectés » par un arrêt
                               relatif à une délimitation maritime                               18-24

                                                                                                     55




5 CIJ1020.indb 107                                                                                         14/06/13 11:47

                          différend territorial et maritime (op. diss. donoghue)            472

                          2. Objet de l’intervention                                      25-29
                          3. Lien juridictionnel                                             30
                          4. Vues des parties                                             31-33
                          5. Intervention en tant que non‑partie et intervention en tant
                             que partie                                                   34-38
                     II. Requête du Honduras                                              39-54
                       A. Le Honduras devrait être autorisé à intervenir en tant que
                          non‑partie39-53
                       B. La Cour a eu raison de ne pas admettre le Honduras à inter-
                          venir en tant que partie                                   54
                 Conclusion55-59


                                                         *

                    1. Je ne souscris pas à la décision de rejeter la demande du Honduras
                 tendant à intervenir en tant que non‑partie en la présente instance, étant
                 en désaccord non seulement avec la conclusion à laquelle est parvenue la
                 Cour, mais aussi avec l’approche qu’elle a adoptée quant à l’article 62 de
                 son Statut.
                    2. L’article 62 du Statut de la Cour permet l’intervention d’un Etat
                 tiers ayant démontré que, dans un différend, un « intérêt d’ordre juridique
                 [était] pour lui en cause », l’Etat en question devant en outre avoir spécifié
                 l’objet de son intervention. Je considère ce critère comme rempli en l’es-
                 pèce. Premièrement, le Honduras revendique des espaces maritimes qui
                 empiètent sur la zone en litige dans la procédure principale. Dans des
                 circonstances similaires, la Cour a eu pour pratique de définir la ligne
                 frontière en prenant acte de ce que ses décisions étaient « susceptibles d’af-
                 fecter » les intérêts d’Etats tiers. Je pense que la Cour aurait dû admettre
                 la requête en l’espèce, comme elle l’a fait dans son plus récent précédent
                 impliquant un chevauchement avec les prétentions d’un Etat tiers (voir
                 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                 c. Nigéria), requête à fin d’intervention, ordonnance du 21 octobre 1999,
                 C.I.J. Recueil 1999). Deuxièmement, dans l’un des cas de figure possibles
                 (la ligne proposée par la Colombie), la décision de la Cour influerait iné-
                 vitablement sur la manière dont son arrêt de 2007 en l’affaire du Différend
                 territorial et maritime entre le Nicaragua et le Honduras dans la mer des
                 Caraïbes (Nicaragua c. Honduras) (arrêt, C.I.J. Recueil 2007 (II)) doit
                 être interprété et appliqué par le Honduras (et le Nicaragua). Dans cet
                 arrêt, la Cour a défini le tracé de la frontière maritime entre le Honduras
                 et le Nicaragua sans fixer de point terminal, indiquant uniquement qu’à
                 partir d’un point géographique déterminé la frontière « se poursuivra[it] le
                 long de la ligne d’azimut 70° 14΄ 41,25˝ jusqu’à atteindre la zone dans
                 laquelle elle risqu[ait] de mettre en cause les droits d’Etats tiers » (ibid.,
                 p. 760‑763, par. 321). Une décision par laquelle la Cour fixerait une ligne

                                                                                             56




5 CIJ1020.indb 109                                                                                 14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)              473

                 frontière conforme à celle proposée par la Colombie aurait précisément
                 pour effet de déterminer le point où la ligne tracée en 2007 « risque de
                 mettre en cause » les droits d’un Etat tiers (la Colombie) et paraîtrait
                 doter celle‑ci d’un point terminal de facto. Je pense donc que le Honduras
                 aurait dû être admis à intervenir en tant que non‑partie ; j’approuve tou-
                 tefois la décision de la Cour de rejeter sa demande d’intervention en tant
                 que partie.
                    3. Dans la première partie de la présente opinion, j’analyserai les fac-
                 teurs à prendre en compte aux fins de l’examen par la Cour d’une demande
                 d’intervention ; ce sont les mêmes que ceux sur lesquels je me fonde dans
                 mon opinion dissidente relative à la requête du Costa Rica. Dans la
                 seconde partie, je me pencherai sur les circonstances propres au cas du
                 Honduras.


                     I. Intervention en vertu de l’article 62 du Statut de la Cour

                                      A. Statut et Règlement de la Cour
                    4. Deux articles du Statut de la Cour traitent de la question de l’inter-
                 vention. Le Honduras a présenté sa requête au titre de l’article 62, qui se
                 lit comme suit :
                        « 1. Lorsqu’un Etat estime que, dans un différend, un intérêt
                      d’ordre juridique est pour lui en cause, il peut adresser à la Cour une
                      requête à fin d’intervention.
                        2. La Cour décide. »
                    5. L’intervention est par ailleurs envisagée à l’article 63 du Statut, qui
                 autorise un Etat à intervenir dans une affaire s’il est partie à une « conven-
                 tion » en cause dans celle‑ci. Si l’Etat en question exerce cette faculté, « la
                 sentence est également obligatoire à son égard ».
                    6. Le paragraphe 2 de l’article 81 du Règlement requiert qu’une requête
                 à fin d’intervention fondée sur l’article 62 du Statut spécifie :
                     « a) l’intérêt d’ordre juridique qui, selon l’Etat demandant à interve-
                          nir, est pour lui en cause ;
                       b) l’objet précis de l’intervention ;
                       c) toute base de compétence qui, selon l’Etat demandant à intervenir,
                          existerait entre lui et les parties. »
                    7. Par ailleurs, l’article 84 du Règlement prévoit que la Cour statue
                 sur l’admission d’une requête à fin d’intervention « par priorité à moins
                 que, vu les circonstances de l’espèce, [elle] n’en décide autrement ». Tou-
                 jours selon cette disposition, si, dans le délai fixé, une partie fait objection
                 à une intervention, la Cour entend les parties ainsi que l’Etat désireux
                 d’intervenir.
                    8. Le Règlement traite des implications d’ordre procédural d’une déci-
                 sion d’autoriser l’intervention, en stipulant en son article 85 que l’Etat

                                                                                              57




5 CIJ1020.indb 111                                                                                  14/06/13 11:47

                          différend territorial et maritime (op. diss. donoghue)              474

                 intervenant reçoit accès aux pièces de procédure, et peut présenter une
                 déclaration écrite et participer à la procédure orale.
                    9. Ni le Statut ni le Règlement ne précisent les effets juridiques de l’in-
                 tervention au titre de l’article 62 du Statut (alors qu’une décision rendue
                 au titre de l’article 63 du Statut est obligatoire à l’égard des Etats interve-
                 nants). Par ailleurs, l’article 62 du Statut n’établit pas de distinction entre
                 l’intervention en tant que partie et l’intervention en tant que non‑partie,
                 et le Règlement non plus. Ce choix semble avoir été délibéré (voir Shabtai
                 Rosenne, The Law and Practice of the International Court (1920‑2005),
                 vol. III, sect. 356, p. 1443‑1444). Toutefois, ces deux formes d’interven-
                 tion pouvant avoir pour les parties et l’Etat intervenant des implications
                 très différentes, cette absence de distinction peut être source d’une cer-
                 taine confusion.

                                  B. Facteurs pertinents aux fins de l’examen
                                       d’une requête à fin d’intervention
                    10. Lorsqu’elle a examiné des requêtes à fin d’intervention, la Cour a
                 tenu compte de divers facteurs (sans forcément leur accorder la même
                 importance dans chaque cas). Je vais les résumer ici, en prêtant une atten-
                 tion toute particulière aux considérations pertinentes à la délimitation
                 maritime et à la distinction entre l’intervention en tant que partie et l’in-
                 tervention en tant que non‑partie.

                 1. Question de savoir si l’Etat demandant à intervenir a un « intérêt d’ordre
                    juridique … en cause »
                     a) Sens de l’article 62
                       i) Paragraphe 1 de l’article 62
                    11. Il ressort clairement du Statut qu’un intérêt « d’ordre juridique »
                 doit être en cause. Un intérêt peut être motivé par des considérations poli-
                 tiques ou économiques ou d’autres raisons d’opportunité, mais ces inté-
                 rêts non juridiques, en eux‑mêmes, ne satisfont pas aux conditions énon­
                 cées à l’article 62. S’il est vrai que cette restriction peut jouer un rôle impor­
                 tant dans certains cas, elle ne risque toutefois guère d’être un obstacle
                 majeur lorsque la demande d’intervention concerne un chevauchement
                 de revendications maritimes. Il n’est guère difficile de voir qu’exprimer
                 une revendication sur une zone maritime fondée sur le droit international
                 revient à affirmer un intérêt « d’ordre juridique ». (Je note toutefois que la
                 Cour ne dit pas clairement si elle conclut à l’existence d’un « intérêt
                 d’ordre juridique » en l’espèce, traitant cette question conjointement avec
                 celle de savoir si cet intérêt est « en cause ».)
                    12. L’Etat demandant à intervenir doit également prouver que son
                 intérêt d’ordre juridique est « en cause », littéralement, qu’il est « suscep-
                 tible d’être affecté » par la décision de la Cour. Cette dernière expression
                 doit être interprétée à la lumière de l’article 59 du Statut, qui prévoit très

                                                                                                58




5 CIJ1020.indb 113                                                                                    14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)              475

                 clairement que « [l]a décision de la Cour n’est obligatoire que pour les
                 parties en litige et dans le cas qui a été décidé ». L’article 59 limitant
                 expressément la faculté qu’a un arrêt d’« affecter » un Etat tiers, l’effet visé
                 par l’article 62 est nécessairement en deçà de l’imposition d’obligations
                 juridiques contraignantes. Néanmoins, comme sir Robert Jennings l’a
                 relevé, l’article 59 « n’exclut en aucune façon l’autorité du précédent » (Pla­
                 teau continental (Jamahiriya arabe libyenne/Malte), requête à fin d’inter‑
                 vention, arrêt, C.I.J. Recueil 1984, opinion dissidente du juge Jennings,
                 p. 157, par. 27). Ainsi, une décision de la Cour relative à une délimitation
                 maritime peut avoir une incidence — positive ou négative — sur l’intérêt
                 d’un Etat tiers si, dans le dispositif ou les motifs de son arrêt, la Cour
                 paraît se prononcer sur la revendication avancée par cet Etat.
                    13. Par ailleurs, en vertu de l’article 62, l’Etat demandant à intervenir
                 n’a pas besoin de démontrer que son intérêt « sera » ou « sera nécessaire-
                 ment » affecté (Différend frontalier terrestre, insulaire et maritime (El Sal‑
                 vador/Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990,
                 p. 117, par. 61). Le Statut lui impose uniquement de prouver qu’un inté-
                 rêt d’ordre juridique « est susceptible » de l’être. Il s’agit d’un critère rai-
                 sonnable à un stade de la procédure où la Cour ne s’est pas encore
                 penchée sur le fond, et où l’Etat tiers ne peut, pas davantage qu’elle‑même,
                 préjuger de sa décision. Il n’est donc pas possible au stade de l’interven-
                 tion de supputer la probabilité que l’intérêt d’ordre juridique d’un Etat
                 tiers soit affecté. Cette exigence de l’article 62 — qu’un intérêt d’ordre
                 juridique « soit susceptible d’être affecté » — revêt une importance parti-
                 culière dans le cas des demandes d’intervention se rapportant à des af-
                 faires de délimitation maritime, sur lequel je vais revenir.
                    14. S’il incombe certes à l’Etat demandant à intervenir de prouver que
                 son intérêt « est susceptible d’être affecté » et « d’établir de façon convain-
                 cante ce qu’il allègue » (ibid.), l’article 62 ne lui impose pas, en revanche,
                 d’établir que l’intervention est la seule manière de protéger cet intérêt.
                 Aujourd’hui, la Cour a exprimé la certitude de pouvoir protéger les inté-
                 rêts d’Etats tiers sans admettre ces derniers à intervenir. Même si cette
                 conclusion est fondée, je ne vois pas en quoi elle justifie de rejeter l’inter-
                 vention s’il est par ailleurs satisfait aux critères de l’article 62, ce qui me
                 semble être le cas en l’espèce.
                    15. La Cour a aussi clairement dit que l’intérêt de l’Etat cherchant à
                 intervenir était susceptible d’être « affecté » non seulement par le dispositif
                 d’un arrêt, mais également par « les motifs qui [en] constituent le support
                 nécessaire » (Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/
                 Malaisie), requête à fin d’intervention, arrêt, C.I.J. Recueil 2001, p. 596,
                 par. 47). Toutefois, se soucier tout simplement des « règles et principes
                 juridiques généraux pouvant être appliqués » par la Cour dans sa déci-
                 sion (Différend frontalier terrestre, insulaire et maritime (El Salvador/
                 Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 124,
                 par. 76) ne saurait suffire. Pour être susceptible d’être affecté par les inter-
                 prétations ou motifs avancés par la Cour, l’intérêt allégué ne doit pas
                 être « par trop étrang[er] » aux considérations juridiques en cause dans

                                                                                              59




5 CIJ1020.indb 115                                                                                  14/06/13 11:47

                          différend territorial et maritime (op. diss. donoghue)                            476

                 la ­procédure principale (Souveraineté sur Pulau Ligitan et Pulau Sipadan
                 (Indonésie/Malaisie), requête à fin d’intervention, arrêt, C.I.J. Recueil
                 2001, p. 604, par. 83) 1.
                     16. Qu’il faille que l’intérêt d’ordre juridique de l’Etat demandant à
                 intervenir soit « susceptible d’être affecté » n’impose donc pas à celui‑ci
                 d’anticiper la décision de la Cour quant au fond. Il lui faut en revanche
                 « montrer en quoi cet intérêt risque d’être affecté » (Différend frontalier
                 terrestre, insulaire et maritime (El Salvador/Honduras), requête à fin d’in‑
                 tervention, arrêt, C.I.J. Recueil 1990, p. 118, par. 61) et par conséquent, a
                 priori, convaincre la Cour de l’existence d’un lien suffisant entre l’intérêt
                 qu’il allègue et la décision qui sera rendue sur les questions en cause.
                 Reste toutefois à éclaircir la nature précise du lien requis pour satisfaire
                 à l’exigence qu’existe un intérêt d’ordre juridique « susceptible d’être
                 affecté » 2. L’établissement d’un tel lien étant vraisemblablement très
                 ­tributaire des éléments de fait, un critère universel n’est peut‑être pas
                  envisageable. En matière de délimitation maritime, toutefois, la pratique
                  même de la Cour tend à indiquer qu’un Etat demandant à intervenir est
                  considéré comme s’étant acquitté de l’obligation de prouver que son
                  « intérêt d’ordre juridique » est « susceptible d’être affecté » s’il est parvenu
                 à démontrer qu’il a des revendications maritimes empiétant sur la zone en
                 litige 3. Je reviendrai sur cette jurisprudence après quelques brèves obser-
                 vations sur le sens du paragraphe 2 de l’article 62.
                       ii) Paragraphe 2 de l’article 62 du Statut
                    17. L’article 62 du Statut de la Cour précise les critères de l’interven-
                 tion en son paragraphe premier, puis stipule, en son paragraphe 2, que
                 « [l]a Cour décide ». Il a été argué que le paragraphe 1 ne conférait à la

                     1 Aujourd’hui, la Cour a semblé laisser entendre qu’un « intérêt d’ordre juridique »

                 devait être formulé en termes de droit faisant l’objet d’une « prétention ». L’accent mis
                 sur la prétention s’explique peut‑être par une jurisprudence constituée essentiellement en
                 rapport avec des revendications maritimes. Toutefois, même s’il a été conclu qu’un intérêt
                 d’ordre général vis‑à‑vis du contenu du droit international ne suffisait pas à constituer un
                 « intérêt d’ordre juridique », je n’exclus pas qu’un Etat tiers puisse démontrer l’existence
                 d’un « intérêt d’ordre juridique » qu’il n’aurait pas présenté comme un droit faisant l’objet
                 d’une « prétention ».
                     2 La Cour a indiqué, par exemple, qu’il pourrait ne pas exister de lien suffisant entre

                 l’intérêt d’ordre juridique allégué par un Etat tiers et l’objet de la procédure principale
                 lorsque cet intérêt est « sensiblement plus spécifique et plus direct que celui des Etats étran-
                 gers à cette région », tout en n’étant pas « par nature différent des intérêts d’autres Etats
                 dans la région » (Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête à fin d’in‑
                 tervention, arrêt, C.I.J. Recueil 1981, p. 19, par. 33).
                     3 Je ne cherche pas à dire ici que la Cour devrait protéger les revendications mari-

                 times d’Etats tiers qui seraient apparemment infondées, mais le problème ne s’est pas posé
                 par le passé, ni ne se pose en l’espèce. Lorsque, dans des arrêts relatifs à une délimitation
                 maritime, la Cour a cherché à protéger les intérêts d’Etats tiers, elle a parfois traité la
                 question en se référant à la zone dans laquelle « les droits d’Etats tiers » risquaient d’être
                 affectés. L’emploi du terme « droits » dans ce contexte ne signifie pas pour autant qu’elle se
                 prononce sur le bien‑fondé des revendications de ces Etats.

                                                                                                              60




5 CIJ1020.indb 117                                                                                                  14/06/13 11:47

                          différend territorial et maritime (op. diss. donoghue)             477

                 Cour aucun pouvoir discrétionnaire, puisqu’il commence par l’expression
                 « [l]orsqu’un Etat estime » (voir arrêt, par. 31). Cette interprétation ne me
                 semble pas convaincante, vu la précision expresse, au paragraphe 2, selon
                 laquelle la Cour décide, et la proximité des articles 62 et 63 (ce dernier
                 prévoyant expressément, contrairement à l’article 62, le droit d’interve-
                 nir). J’estime au contraire que le paragraphe 1 de l’article 62 précise les
                 critères que la Cour doit appliquer lorsqu’elle examine une requête à fin
                 d’intervention. Cependant, j’admets que le paragraphe 2 de cette disposi-
                 tion ne confère pas à la Cour « une sorte de pouvoir discrétionnaire lui
                 permettant d’accepter ou de rejeter une requête à fin d’intervention pour
                 de simples raisons d’opportunité » (Plateau continental (Tunisie/Jamahi‑
                 riya arabe libyenne), requête à fin d’intervention, arrêt, C.I.J. Recueil 1981,
                 p. 12, par. 17).
                     b) Pratique de la Cour consistant à protéger les intérêts d’Etats tiers
                         « susceptibles d’être affectés » par un arrêt relatif à une délimitation
                         maritime
                    18. La Cour a traité la question des intérêts d’Etats tiers dans un cer-
                 tain nombre de ses arrêts portant sur la délimitation de frontières mari-
                 times, notamment dans plusieurs affaires n’ayant pas fait l’objet d’une
                 demande d’intervention. Pour les raisons que j’exposerai ici, ces précé-
                 dents me portent à conclure que l’intérêt d’ordre juridique d’un Etat tiers
                 « est susceptible d’être affecté » dans une affaire de délimitation dès lors
                 qu’il y a chevauchement entre la zone maritime revendiquée par l’Etat en
                 question et la zone en litige dans la procédure principale.
                    19. Dans chacun des précédents que j’évoquerai ici, la zone en litige
                 faisait également l’objet (du moins en partie) d’une ou plusieurs revendi-
                 cations d’Etats tiers. Ces revendications pouvaient être fondées sur un
                 accord bilatéral liant l’Etat tiers, la décision d’une juridiction internatio-
                 nale, l’expression d’une prétention de l’Etat tiers, ou encore le constat par
                 les parties ou par la Cour que la géographie se prêtait à des prétentions de
                 la part de tel ou tel Etat tiers. Ainsi, les intérêts d’ordre juridique allégués
                 ne présentent pas le même degré de précision ni les mêmes chances de voir
                 leur existence reconnue par la Cour ou par les parties. En général, et en
                 dépit de ces différences, la Cour a procédé en s’abstenant de déterminer le
                 point terminal définitif de la frontière maritime, indiquant, après avoir
                 fixé le dernier point d’inflexion en dehors de la zone faisant l’objet de la
                 prétention d’un Etat tiers (que celle‑ci ait été formulée ou non), que la
                 ligne frontière se prolongeait jusqu’à atteindre la zone dans laquelle elle
                 risquait de mettre en cause les droits d’un Etat tiers. Cette approche a été
                 adoptée dans les affaires suivantes :
                 — Dans l’affaire relative au Différend territorial et maritime (Nicaragua
                   c. Honduras), la Cour a tracé la frontière jusqu’au « point F », au‑delà
                   duquel elle se poursuivait le long d’une ligne d’un certain azimut « jusqu’à
                   atteindre la zone dans laquelle … les droits d’Etats tiers » risquaient

                                                                                              61




5 CIJ1020.indb 119                                                                                  14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)            478

                   d’être affectés (Différend territorial et maritime entre le Nicaragua et le
                   Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                   C.I.J. Recueil 2007 (II), p. 763, par. 321). La Cour a relevé qu’aucune
                   des Parties n’avait indiqué de « limite extérieure précise à leur frontière
                   maritime » et qu’elle « ne [pouvait] statuer sur une question si, pour ce
                   faire, les droits d’une tierce partie qui ne compara[issait] pas devant elle
                   d[evaient] d’abord être déterminés » (ibid., p. 756, par. 312). Aucun Etat
                   tiers n’avait demandé à intervenir dans cette affaire. (Je reviendrai sur
                   cet arrêt dans la seconde partie de mon opinion.)
                 — Dans l’affaire relative à la Délimitation maritime en mer Noire
                   (Roumanie c. Ukraine), la Cour a délimité la frontière entre les deux
                   Parties, mais pris acte des intérêts de deux Etats tiers, précisant que,
                   au‑delà du dernier point d’inflexion, la frontière se poursuivait
                   « jusqu’à atteindre la zone où les droits d’Etats tiers p[ouvaient] entrer
                   en jeu » (arrêt, C.I.J. Recueil 2009, p. 131, par. 219). Aucun des Etats
                   tiers identifiés par la Cour n’avait demandé à intervenir, mais celle‑ci
                   a précisé que la délimitation serait effectuée « au nord de toute
                   zone qui pourrait impliquer des intérêts de tiers » (ibid., p. 100,
                   par. 112).
                 — Dans l’affaire relative à la Frontière terrestre et maritime entre le
                   Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
                   (intervenant)), la Cour a tenu compte des intérêts de la Guinée
                   équatoriale (qui, comme je l’ai déjà dit, était intervenue) et de Sao
                   Tomé‑et‑Principe (qui n’avait pas demandé à intervenir) (arrêt, C.I.J.
                   Recueil 2002, p. 421, par. 238, et p. 424, par. 245). Pour éviter de
                   porter atteinte aux droits d’un Etat tiers, la Cour a, au‑delà du dernier
                   point d’inflexion, arrêté une frontière suivant une ligne d’équidistance
                   sans préciser de point terminal (ibid., p. 448, par. 307).
                 — Dans l’affaire de la Délimitation maritime et questions territoriales
                   (Qatar c. Bahreïn), la Cour n’a pas précisé l’emplacement exact de
                   l’un ou l’autre des points terminaux de la frontière maritime, indiquant
                   que, de part et d’autre, la ligne se poursuivrait « jusqu’à ce qu’elle
                   rencontre la ligne de délimitation entre les zones maritimes respec­
                   tives » d’un Etat tiers nommément désigné (l’Iran au nord, et l’Arabie
                   saoudite au sud) et des deux Parties (Délimitation maritime et questions
                   territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,
                   C.I.J. Recueil 2001, p. 116, par. 250). Ni l’Iran ni l’Arabie saoudite
                   n’avaient cherché à intervenir.
                 — Dans l’affaire relative au Plateau continental (Jamahiriya arabe libyenne/
                   Malte), la Cour a eu recours à une autre formule pour prendre en
                   compte l’intérêt d’un Etat tiers. La Cour, qui avait rejeté la requête à
                   fin d’intervention de l’Italie, a conclu dans son arrêt que sa décision
                   « ne d[evait] porter que sur la zone où … l’Italie n’émet[tait] pas de
                   prétentions sur le plateau continental » (Plateau continental
                   (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 26,
                   par. 21). A cette fin, la Cour a défini la limite externe du plateau
                   continental entre les Parties en se fondant sur les limites précises que

                                                                                            62




5 CIJ1020.indb 121                                                                                14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)              479

                   l’Italie avait fait valoir dans le cadre de la procédure consacrée à
                   l’intervention (C.I.J. Recueil 1985, p. 26‑28, par. 21‑22).
                 — Dans l’affaire relative au Plateau continental (Tunisie/Jamahiriya
                   arabe libyenne), après avoir défini le dernier point d’inflexion, la Cour
                   n’a pas fixé de point terminal, déclarant que « la longueur de la ligne de
                   délimitation vers le nord‑est [était] une question qui n’entr[ait] pas
                   dans la compétence de la Cour en l’espèce, étant donné qu’elle
                   dépendra[it] de délimitations à convenir avec des Etats tiers » (arrêt,
                   C.I.J. Recueil 1982, p. 94, par. 133) — il s’agissait en l’occurrence de
                   Malte, qui avait essayé en vain d’intervenir sur le fondement de
                   l’article 62.

                     20. La formule retenue par la Cour dans ses arrêts les plus récents a
                 donc consisté à définir une ligne frontière se poursuivant jusqu’à atteindre
                 la zone dans laquelle les droits d’Etats tiers risquaient d’être affectés. La
                 Cour a procédé ainsi dans trois cas de figure différents, à savoir : 1) lors-
                 qu’elle n’était pas saisie d’une requête à fin d’intervention, 2) lorsqu’elle y
                 avait fait droit, ou encore 3) lorsqu’elle avait rejeté une demande d’inter-
                 vention en tant que non‑partie. Le recours à cette approche doit être
                 interprété à la lumière de l’article 59. Parce qu’il ressort clairement de
                 cette disposition que des Etats tiers ne sauraient être liés par son arrêt,
                 l’effet dont la Cour a essayé de les mettre à l’abri ne peut être que de
                 moindre portée. Par ailleurs, la formule employée par la Cour pour
                 ­protéger les intérêts d’Etats tiers lorsqu’elle procède à une délimitation
                  maritime, qui consiste à dire que la ligne frontière s’étend uniquement
                  jusqu’à la zone où elle risque de mettre en cause les droits de tels Etats,
                  présente des similitudes frappantes avec le libellé de l’article 62, qui
                  ménage la possibilité d’intervenir lorsqu’« un intérêt d’ordre juridique
                  est … en cause » : ce faisant, la Cour n’a donc pas insisté sur la nécessité
                  d’établir l’existence ou le contenu de « droits » d’Etats tiers, mais protégé
                  les « droits » que ceux‑ci pourraient détenir dès lors qu’ils « risqu[aient] »
                  d’être affectés, et ce, qu’ils aient ou non fait l’objet d’une demande d’in-
                  tervention.
                     21. A la lumière de la pratique qui a été celle de la Cour dans les
                  affaires de délimitation maritime où les prétentions d’Etats tiers empié-
                  taient sur la zone en litige, d’aucuns pourront juger que, dans de telles
                  circonstances, l’intervention n’a pas lieu d’être, la Cour ayant par ailleurs
                  les moyens de prendre en considération les intérêts de ces Etats. Quant à
                  moi, j’en conclurai non pas que l’intervention n’a pas lieu d’être mais, au
                  contraire, que les arrêts rendus par la Cour dans ce type de circonstances
                  risquent d’affecter les droits et intérêts d’Etats tiers. C’est justement parce
                  qu’elle reconnaît que la délimitation à effectuer pourrait entraîner cer-
                  taines conséquences pour l’Etat tiers que la Cour procède avec autant de
                  prudence. Si un Etat tiers formule des prétentions qui empiètent sur celles
                  des parties, on peut s’attendre à ce que la Cour, au stade du fond, trace
                  une frontière qui se poursuivra uniquement jusqu’à atteindre la zone dans
                  laquelle elle risque de mettre en jeu les droits d’Etats tiers. Lorsque, dans

                                                                                              63




5 CIJ1020.indb 123                                                                                  14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)              480

                 de telles circonstances, la Cour doit statuer sur une demande d’interven-
                 tion, elle ne peut apprécier le bien‑fondé des revendications des parties ni,
                 dès lors, avoir la certitude que la zone qu’elle finira par délimiter empié-
                 tera effectivement, ou simplement sera susceptible d’empiéter, sur les pré-
                 tentions de l’Etat tiers. L’article 62, toutefois, ne requiert pas que le
                 chevauchement soit certain, mais uniquement qu’un Etat tiers possède un
                 intérêt d’ordre juridique risquant d’être affecté. En cas de chevauchement
                 de revendications, la Cour — pour peu qu’elle s’interroge sur la façon
                 dont elle envisagera le fond — dispose des éléments requis pour autoriser
                 l’intervention : l’Etat tiers (ayant fait valoir une prétention qui empiète
                 sur la zone en litige) possède un intérêt d’ordre juridique que, comme
                 l’atteste sa pratique dans ce type de circonstances, son arrêt risque de
                 mettre en jeu. Les critères énoncés à l’article 62 n’interdisent pas à la
                 Cour d’admettre un Etat à intervenir pour la simple raison que, même
                 sans intervention, il lui est loisible de recourir à un tel procédé.
                    22. L’arrêt rendu en l’affaire relative à la Frontière terrestre et maritime
                 entre le Cameroun et le Nigéria illustre la façon dont la Cour peut tenir
                 compte d’un chevauchement avec les prétentions d’Etats tiers, tant au
                 stade de l’intervention que dans sa décision au fond. Dans cette affaire, la
                 Guinée équatoriale avait fondé sa requête à fin d’intervention en tant que
                 non‑partie sur le fait qu’elle nourrissait des prétentions sur des zones
                 maritimes chevauchant la zone à délimiter entre le Cameroun et le Nigé-
                 ria. Au stade des exceptions préliminaires, le Nigéria avait appelé l’atten-
                 tion de la Cour sur le fait que le prolongement de sa frontière maritime
                 avec le Cameroun, telle que proposée par celui‑ci, « finira[it] par atteindre
                 les zones maritimes dans lesquelles les droits et intérêts [des deux Parties]
                 chevaucher[aient] ceux d’Etats tiers » (Frontière terrestre et maritime entre
                 le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 1998, p. 324, par. 116). La Cour en déduisit que « les
                 droits et intérêts d’Etats tiers ser[aient], sembl[ait]‑il, touchés » si la fron-
                 tière était ainsi prolongée (ibid.).
                    23. La Guinée équatoriale, l’un des Etats tiers expressément mention-
                 nés par la Cour dans son arrêt de 1998, déposa donc une requête à fin
                 d’intervention, indiquant qu’elle avait des prétentions juridiques à l’égard
                 de certaines zones maritimes sur lesquelles empiétaient les revendications
                 du Cameroun et du Nigéria dans la zone à délimiter et, partant, un intérêt
                 d’ordre juridique susceptible d’être affecté par la décision de la Cour :
                 « [s]i la Cour en venait à déterminer une frontière maritime entre le Came-
                 roun et le Nigéria qui se prolongeait jusque dans les eaux de la Guinée
                 équatoriale …, il serait porté atteinte aux droits et aux intérêts de la Gui-
                 née équatoriale » (Frontière terrestre et maritime entre le Cameroun et le
                 Nigéria (Cameroun c. Nigéria), requête à fin d’intervention, ordonnance du
                 21 octobre 1999, C.I.J. Recueil 1999 (II), p. 1032, par. 3). La Cour l’au-
                 torisa à intervenir, concluant que la Guinée équatoriale avait « suffisam-
                 ment établi qu’elle a[vait] un intérêt d’ordre juridique susceptible d’être
                 affecté par un arrêt que la Cour rendrait aux fins de déterminer la fron-
                 tière maritime entre le Cameroun et le Nigéria » (C.I.J. Recueil 1999 (II),

                                                                                               64




5 CIJ1020.indb 125                                                                                   14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)             481

                 p. 1034, par. 13). Elle confirmait ainsi que la présence d’un chevauchement
                 de revendications pouvait suffire à établir l’existence d’un intérêt d’ordre
                 juridique susceptible d’être affecté au sens de l’article 62, et ce, en dépit
                 du caractère bilatéral de la délimitation maritime, du principe res inter
                 alios acta et de la protection offerte à la Guinée équatoriale par l’article 59
                 du Statut. Elle était disposée à limiter l’étendue de la frontière qu’elle
                 allait tracer entre le Cameroun et le Nigéria en fonction de l’intérêt de la
                 Guinée équatoriale.
                    24. Comme nous le verrons dans la seconde partie, il est difficile de
                 voir en quoi la situation à l’origine de la requête à fin d’intervention de la
                 Guinée équatoriale diffère de celle à l’origine de la requête du Honduras,
                 lequel formule également des prétentions empiétant sur celles des Parties
                 en litige, prétentions auxquelles il affirme qu’une délimitation de la fron-
                 tière maritime entre le Nicaragua et la Colombie pourrait porter atteinte
                 si cette frontière venait à se prolonger dans la zone qui en fait l’objet.

                 2. Objet de l’intervention
                       25. L’alinéa b) du paragraphe 2 de l’article 81 du Règlement impose à
                 l’Etat demandant à intervenir de spécifier l’objet précis de son interven-
                 tion. L’examen par la Cour de la question de l’« objet » ayant toujours été
                 étroitement lié à celui de la question de savoir si le demandeur avait établi
                 l’existence d’un intérêt d’ordre juridique pour lui en cause, il est difficile
                 de voir en quoi cet « objet » pourrait être à lui seul déterminant pour
                 le sort d’une demande d’intervention donnée. Cela explique peut‑être
                 ­pourquoi l’objet précis semble désormais présenté dans les requêtes à fin
                  d’intervention selon une formule standard : à savoir celle — retenue par la
                  Cour — utilisée dans la requête de la Guinée équatoriale en l’affaire
                  Cameroun c. Nigéria, elle‑même en grande partie inspirée de la décision de
                  la Cour sur la requête à fin d’intervention du Nicaragua ; elle a en effet été
                  reprise en des termes similaires dans la requête des Philippines — rejetée
                  en 2001 — et dans celles que la Cour examine aujourd’hui (voir Frontière
                  terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c.
                  Nigéria), requête à fin d’intervention, ordonnance du 21 octobre 1999,
                  ­
                  C.I.J. Recueil 1999 (II), p. 1032, par. 4 ; Différend frontalier terrestre,
                  insulaire et maritime (El Salvador/Honduras), requête à fin d’intervention,
                  arrêt, C.I.J. Recueil 1990, p. 108, par. 38 (requête du Nicaragua à fin d’in-
                  tervention) ; Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/
                  Malaisie), requête à fin d’intervention, arrêt, C.I.J. Recueil 2001, p. 580,
                  par. 7).
                       26. La question de l’objet de l’intervention mérite toutefois que l’on s’y
                  arrête quelque peu, parce que cet objet peut varier considérablement selon
                  qu’il s’agit d’une intervention en tant que partie ou en tant que non‑­
                  partie. Comme dans les affaires que nous venons de citer, l’objet de
                  ­l’­intervention en tant que non‑partie pourra être d’isoler l’intérêt d’ordre
                   juridique d’un Etat tiers, autrement dit, d’empêcher la Cour de rendre
                   une décision susceptible d’« affecter » cet intérêt. Dans une affaire de déli-

                                                                                             65




5 CIJ1020.indb 127                                                                                  14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)              482

                 mitation maritime, il pourrait ainsi s’agir, pour un Etat intervenant en
                 cette qualité, de fournir à la Cour toutes les informations voulues pour
                 s’assurer que celle‑ci ne préjuge pas de ses prétentions, ce qu’elle pourrait
                 faire par inadvertance si elle n’avait pas connaissance des vues de l’Etat
                 tiers en question. Les prétentions seraient affectées non en ce sens que la
                 décision de la Cour lierait l’Etat tiers, ce que l’article 59 exclut, mais parce
                 qu’il serait implicitement admis que, en statuant, la Cour s’est prononcée
                 sur le bien‑fondé des revendications de cet Etat. Le fait de disposer des
                 informations voulues pourrait aider la Cour, lorsqu’elle définit les coor-
                 données d’une frontière, à fixer un point d’inflexion et/ou un point termi-
                 nal définitif et, ainsi, à éviter qu’il ne soit préjugé des prétentions de l’Etat
                 intervenant. Ainsi, lorsque la Cour l’a autorisée à intervenir en tant que
                 non‑partie, la Guinée équatoriale n’est pas devenue partie à la procédure
                 principale ni liée par l’issue de cette procédure : en revanche, la possibilité
                 lui a été donnée d’informer la Cour de la manière dont les revendications
                 des Parties « pourraient ou non » porter atteinte à ses droits légitimes et
                 à ses intérêts d’ordre juridique (Frontière terrestre et maritime entre le
                 Cameroun et le Nigéria (Cameroun c. Nigéria), requête à fin d’interven‑
                 tion, ordonnance du 21 octobre 1999, C.I.J Recueil 1999 (II), p. 1032,
                 par. 3).
                    27. L’objet d’une telle intervention en tant que non‑partie diffère radica-
                 lement de celui de l’intervention en tant que partie, dans le cadre de laquelle,
                 au contraire, l’Etat intervenant recherche nécessairement une décision dans
                 la procédure principale qui le lie et lie les parties originelles, et qui, donc,
                 affectera son intérêt d’ordre juridique de manière tout à fait directe.
                    28. L’intervention ne saurait en tout état de cause avoir pour objet
                 d’introduire un nouveau différend. Une requête à fin d’intervention est
                 une « procédure incidente » et « [u]ne procédure incidente ne saurait être
                 une procédure qui transforme [l’]affaire en une affaire différente avec des
                 parties différentes » (Différend frontalier terrestre, insulaire et maritime (El
                 Salvador/Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990,
                 p. 134, par. 98). Si un Etat tiers estime avoir un différend étroitement lié
                 à la procédure principale, il lui est loisible d’introduire une instance dis-
                 tincte, qui pourra éventuellement être jointe, aux fins de la procédure, à
                 l’instance initiale, ainsi que le prévoit l’article 47 du Règlement.
                    29. Une requête à fin d’intervention en tant que non‑partie n’a toute-
                 fois guère de chance de se heurter à l’interdiction d’introduire un nouveau
                 différend. Même s’il cherche à informer la Cour de l’existence d’intérêts
                 qui, autrement, ne lui auraient peut‑être pas été soumis, un Etat deman-
                 dant à intervenir en tant que non‑partie n’a pas qualité pour prier la Cour
                 de se prononcer sur son intérêt d’ordre juridique, connexe mais distinct,
                 ni, partant, ne peut greffer à l’affaire un nouveau différend. Un Etat
                 demandant à intervenir en tant que partie, en revanche, serait lié par l’ar-
                 rêt que rendrait dans ce contexte la Cour (ou du moins par certaines par-
                 ties de celui‑ci) : s’agissant de ce type d’intervention, il y a donc davantage
                 lieu de bien se demander si cet Etat ne cherche pas en réalité à introduire
                 un nouveau différend.

                                                                                               66




5 CIJ1020.indb 129                                                                                   14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)             483

                 3. Lien juridictionnel
                    30. La Cour a affirmé qu’un lien juridictionnel était requis lorsqu’un
                 Etat demande à intervenir en tant que partie, mais non lorsqu’il sollicite
                 de le faire en tant que non‑partie (voir Souveraineté sur Pulau Ligitan et
                 Pulau Sipadan (Indonésie/Malaisie), requête à fin d’intervention, arrêt,
                 C.I.J. Recueil 2001, p. 589, par. 35). Cette conclusion se comprend, dès
                 lors que les deux formes d’intervention affectent les droits et les obliga-
                 tions juridiques des parties originelles de manière très différente : l’Etat
                 intervenant en tant que non‑partie n’est pas lié par la décision de la Cour,
                 non plus que les parties ne le sont à son égard. A l’inverse, la décision de
                 la Cour est obligatoire pour l’Etat intervenant en tant que partie (aucune
                 demande d’intervention en tant que partie n’ayant été admise par la Cour,
                 il est difficile de savoir dans quelle mesure l’Etat intervenant serait lié :
                 le serait‑il par l’intégralité de la décision ou uniquement par la partie de
                 celle‑ci qui concerne spécifiquement ses intérêts ?).

                 4. Vues des parties
                    31. L’article 84 du Règlement ne prévoit la tenue d’audiences que si les
                 parties font objection. La Cour montre ainsi qu’elle accordera du poids
                 aux vues des parties, ce qui est parfaitement normal, du reste, étant donné
                 les implications pour celles‑ci de la procédure d’intervention. Car — même
                 au stade de la simple demande d’intervention, que ce soit en tant que
                 partie ou en tant que non‑partie —, l’intervention entraîne inévitablement
                 des retards. Le Règlement accorde en effet à l’Etat autorisé à intervenir
                 certains droits en matière de procédure ; par ailleurs, dans le cas de l’inter-
                 vention en qualité de partie, les conséquences de l’intervention sont plus
                 importantes et substantielles.
                    32. Les vues des parties peuvent aider la Cour à déterminer si l’Etat
                 demandant à intervenir a rempli les obligations que lui impose l’article 62.
                 Pour autant, l’article 84 du Règlement n’ajoute pas un critère substantiel
                 à l’article 62 du Statut. En d’autres termes, s’il est satisfait aux critères
                 énoncés à l’article 62, la Cour n’est pas, selon moi, fondée à rejeter une
                 requête à fin d’intervention pour la simple raison qu’une partie, voire
                 les deux, s’y oppose. Ce sont les critères de l’article 62 qui sont détermi-
                 nants.
                    33. Il est une situation particulière où l’intervention peut être justifiée
                 même si elle suscite l’opposition de l’une ou de l’autre des parties, voire
                 des deux : celle dans laquelle l’intérêt d’ordre juridique de l’Etat deman-
                 dant à intervenir « constituerai[t] l’objet même de la … décision » dans la
                 procédure principale (Or monétaire pris à Rome en 1943 (Italie c. France,
                 Royaume-Uni et Etats‑Unis d’Amérique), question préliminaire, arrêt, C.I.J.
                 Recueil 1954, p. 32). L’intervention pourrait alors éviter à la Cour de
                 refuser de connaître de l’affaire du fait de l’absence d’une partie indis­
                 pensable. Plus généralement, si la Cour conclut que l’intérêt d’ordre juri-
                 dique d’un Etat tiers est susceptible d’être affecté par la décision qu’elle

                                                                                             67




5 CIJ1020.indb 131                                                                                 14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)              484

                 rendra dans une affaire donnée, la possibilité qu’elle aura d’examiner les
                 vues de cet Etat et celle donnée aux parties d’y répondre permettront de
                 protéger tous les Etats en cause et de renforcer le bien‑fondé et la légiti-
                 mité de son arrêt au fond.

                 5. Intervention en tant que non‑partie et intervention en tant que partie
                    34. En me penchant sur les facteurs que la Cour a pris en compte lors-
                 qu’elle a eu à se prononcer sur des requêtes à fin d’intervention, j’ai relevé
                 des cas où l’analyse applicable à l’intervention en tant que partie différait
                 de celle valant pour l’intervention en tant que non‑partie. Je trouve donc
                 regrettable que le Règlement réserve un traitement unique à ces deux
                 formes d’intervention. Leurs effets, en substance, ne sont pas les mêmes,
                 et il est dès lors fâcheux que la Cour ne soit pas plus libre d’ajuster les
                 procédures pour tenir compte de ces différences.

                   35. L’intervention en qualité de partie entraînant, en substance, des
                 implications non négligeables pour les parties originelles, la Cour se doit
                 de prêter à la demande qui lui est soumise à cet effet toute l’attention
                 requise, notamment en tenant des audiences en cas d’objection d’une ou
                 plusieurs parties. La procédure s’en trouvera ralentie, conséquence certes
                 regrettable, mais qui se justifie compte tenu de ce qu’implique la décision
                 d’admettre une intervention. La décision d’autoriser un Etat à intervenir
                 en tant que non‑partie, en revanche, a, quant au fond, des implications
                 moindres. Les parties originelles n’acquièrent pas à cet égard de droits ou
                 d’obligations supplémentaires à l’égard de l’Etat intervenant. Dans ce cas,
                 au retard que provoque un examen de la demande d’intervention qui
                 inclut la tenue d’audiences, s’ajoute le risque de voir les Etats représentés
                 à celles‑ci les utiliser pour défendre leurs arguments au fond. Une procé-
                 dure plus souple, n’imposant pas systématiquement la tenue d’audiences,
                 pourrait être de mise. De même, il pourrait être bon de donner à l’Etat
                 autorisé à intervenir en tant que non‑partie moins d’occasions d’exprimer
                 ses vues qu’à l’Etat admis à intervenir en tant que partie — en lui permet-
                 tant, par exemple, de présenter une communication écrite, mais pas auto-
                 matiquement de participer à une procédure orale.

                                                         *
                                                     *       *
                   36. A propos de plusieurs des facteurs que j’ai examinés plus haut, j’ai
                 pu constater que l’article 62, en lui‑même, offrait une certaine marge
                 d’appréciation. C’est ainsi que
                 — un Etat tiers peut être « affecté », même quand il n’est pas juridiquement
                   lié par l’issue de la procédure ;
                 — l’Etat demandant à intervenir doit uniquement montrer que son
                   intérêt d’ordre juridique est « susceptible » d’être affecté, et non qu’il le
                   « sera » effectivement ;

                                                                                              68




5 CIJ1020.indb 133                                                                                 14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)            485

                 — l’Etat demandant à intervenir n’est pas tenu de démontrer que son
                   intérêt est susceptible d’être affecté par le dispositif, pouvant se
                   contenter de montrer qu’il risque de l’être par les motifs ;
                 — l’obligation de spécifier l’objet d’une intervention ne s’est pas révélée
                   être un obstacle majeur ;
                 — l’article 62 n’impose pas à l’Etat demandant à intervenir de prouver
                   que l’intervention est la seule manière qu’il ait de protéger son intérêt
                   d’ordre juridique ; et
                 — la Cour a précisé qu’aucun lien juridictionnel n’était requis dans le cas
                   d’une intervention en tant que non‑partie.
                    37. Ces éléments portent à croire que la Cour est encline à admettre les
                 demandes d’intervention. Ce n’est toutefois pas ce qui ressort de sa juris-
                 prudence, tant s’en faut. La Cour n’a admis, dans son intégralité, qu’une
                 seule requête à fin d’intervention fondée sur l’article 62 (Frontière­
                 terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigé‑
                 ria), requête à fin d’intervention, ordonnance du 21 octobre 1999,
                 C.I.J. Recueil 1999 (II), p. 1028). Or, cette requête avait ceci de particu-
                 lier que les parties n’y avaient pas fait objection. La seule autre demande
                 d’intervention admise le fut en partie seulement, par la Chambre de la
                 Cour (Différend frontalier terrestre, insulaire et maritime (El Salvador/
                 Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 137,
                 par. 105).
                    38. La requête de la Guinée équatoriale mise à part, la Cour a ainsi
                 rejeté toutes les requêtes à fin d’intervention se rapportant à des ques-
                 tions de délimitation maritime (voir Plateau continental (Tunisie/Jamahi‑
                 riya arabe libyenne), requête à fin d’intervention, arrêt, C.I.J. Recueil
                 1981, p. 20, par. 37 ; Plateau continental (Jamahiriya arabe libyenne/
                 Malte), requête à fin d’intervention, arrêt, C.I.J. Recueil 1984, p. 28,
                 par. 47 ; Différend frontalier terrestre, insulaire et maritime (El Salvador/
                 Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 137,
                 par. 105). Cette tendance se confirme dans les arrêts qu’elle a rendus
                 aujourd’hui.


                                         II. Requête du Honduras

                              A. Le Honduras devrait être autorisé à intervenir
                                         en tant que non‑partie
                    39. D’après l’arrêt de la Cour, l’intérêt d’ordre juridique revendiqué
                 par le Honduras se rapporte pour l’essentiel à deux questions : d’une part,
                 celle de savoir si l’arrêt rendu en 2007 en l’affaire du Différend territorial
                 et maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
                 (Nicaragua c. Honduras) (arrêt, C.I.J. Recueil 2007 (II), p. 659) a fixé
                 dans son intégralité la frontière maritime séparant le Honduras et le Nica-
                 ragua dans la mer des Caraïbes et, d’autre part, celle des effets qu’aura, le

                                                                                            69




5 CIJ1020.indb 135                                                                                14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)             486

                 cas échéant, la décision de la Cour dans la procédure principale sur les
                 droits qui sont ceux du Honduras en vertu du traité de délimitation mari-
                 time qu’il a conclu avec la Colombie en 1986 (arrêt, par. 59).
                    40. A propos de la première question, la Cour examine ce qui constitue
                 une remise en question, par le Honduras, de l’autorité de la chose jugée
                 dont est revêtu son arrêt de 2007. Dans cet arrêt, la Cour avait conclu qu’à
                 partir du point F (situé par 15° 16΄ 08˝ de latitude nord et 82° 21΄ 56˝
                 de longitude ouest) la ligne de délimitation entre le Honduras et le Nicara-
                 gua « se poursuivra[it] le long de la ligne d’azimut 70° 14΄ 41,25˝ jusqu’à
                 atteindre la zone dans laquelle elle risqu[ait] de mettre en cause les droits
                 d’Etats tiers » (Différend territorial et maritime entre le Nicaragua et le
                 ­Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J.
                  Recueil 2007 (II), p. 760‑763, par. 321). Le Honduras en déduit que l’arrêt
                 de 2007 n’a pas délimité de frontière entre le Nicaragua et lui‑même à l’est
                 du 82e méridien, au‑delà duquel les droits d’un Etat tiers (la Colombie)
                 « risqu[aient] d[’être mis] en cause », comme le montre la position adoptée
                 par la Colombie en réponse au Nicaragua en l’espèce (voir CR 2010/18,
                 p. 37 (Wood) ; CR 2010/20, p. 31 (Kohen)). En d’autres termes, le Hondu-
                 ras considère que c’est par les seules affirmations de la Colombie en l’espèce
                 qu’est déterminé l’emplacement du point terminal de la frontière fixée dans
                 l’arrêt de 2007, point que la Cour elle‑même n’avait pas souhaité arrêter.
                    41. Je conviens avec la Cour que le Honduras interprète de façon erro-
                 née l’effet de la chose jugée dont est revêtu l’arrêt de 2007. Comme il est
                 précisé dans l’arrêt rendu aujourd’hui, le tracé de la bissectrice fixée par la
                 Cour en 2007 est clair et cette ligne s’étend potentiellement au‑delà du
                 82e méridien. Il est également clair — et cette constatation est revêtue de
                 l’autorité de la chose jugée pour le Honduras et le Nicaragua — que la
                 ligne frontière s’achève lorsqu’elle « atteint la zone dans laquelle elle ris­
                 que de mettre en cause les droits d’Etats tiers ». La seule chose à n’avoir pas
                 été fixée est l’emplacement exact du point terminal, question sur laquelle
                 je reviendrai plus loin.
                    42. Je conviens également de l’opportunité pour la Cour de préciser
                 qu’elle « ne se fondera pas » sur le traité de 1986 pour fixer une frontière
                 maritime entre la Colombie et le Nicaragua, dans la mesure où il s’agit
                 ainsi de signifier qu’un traité entre une Partie (la Colombie) et un Etat tiers
                 (le Honduras) ne saurait déterminer les droits des Parties à la présente
                 affaire.
                    43. Je me dissocie toutefois de l’arrêt de la Cour parce que je pense
                 malgré tout que le Honduras possède un « intérêt d’ordre juridique » qui
                 risque d’être affecté par la décision qui sera rendue dans la procédure
                 principale. Or, l’intérêt du Honduras découle du chevauchement entre les
                 espaces maritimes qu’il revendique et la zone en litige en l’espèce. La
                 Colombie a demandé à la Cour de tracer une frontière maritime unique
                 (représentée sur le croquis reproduit dans l’arrêt) sans fixer de point ter-
                 minal au nord. Comme la Colombie le souligne à juste titre (CR 2010/20,
                 p. 26, par. 46 (Bundy)), le traité qu’elle a conclu en 1986 avec le Honduras
                 ne l’empêche pas de formuler des prétentions au nord du 15e parallèle à

                                                                                             70




5 CIJ1020.indb 137                                                                                 14/06/13 11:47

                          différend territorial et maritime (op. diss. donoghue)                         487

                 l’égard du Nicaragua. Ainsi, la zone que la Colombie revendique à l’égard
                 du Nicaragua en l’espèce empiète sur celle s’étendant au nord du 15e paral-
                 lèle et à l’ouest du 80e méridien, laquelle est elle‑même revendiquée par le
                 Honduras vis‑à‑vis de la Colombie en vertu du traité de 1986. Les reven-
                 dications du Nicaragua à l’égard de la Colombie en l’espèce concernent
                 ces mêmes zones (voir observations écrites du Nicaragua sur la requête à
                 fin d’intervention du Honduras, 2 septembre 2010) 4.
                    44. J’ai déjà dit que l’existence d’un chevauchement de revendications
                 peut, de manière générale, donner à penser que sont réunies les circonstances
                 justifiant une intervention en tant que non‑partie fondée sur l’article 62. S’il
                 n’est pas possible à ce stade de savoir si la Cour adoptera une ligne identique
                 ou semblable à celle proposée par la Colombie, il ressort clairement de sa
                 pratique que, le cas échéant, elle fixera l’extrémité nord de cette ligne fron-
                 tière de manière à tenir compte des droits que le Honduras pourrait se pré-
                 valoir sur le fondement du traité qu’il a conclu avec l’une des Parties (la
                 Colombie) et de la décision de la Cour liant le Honduras et l’autre Partie (le
                 Nicaragua). Ce sont précisément les raisons qui pousseraient la Cour à pro-
                 céder ainsi dans son arrêt qui m’amènent à considérer que le chevauchement
                 entre les espaces qu’il revendique et la zone en litige en l’espèce auraient
                 justifié d’admettre le Honduras à intervenir en qualité de non‑partie.
                    45. Indépendamment de cette situation de chevauchement de revendi-
                 cations, c’est pour une raison bien plus précise qu’un « intérêt d’ordre juri-
                 dique » du Honduras risque d’être affecté par l’arrêt qui sera rendu en
                 l’espèce. Cet intérêt découle de la frontière maritime proposée par la
                 Colombie, telle que représentée sur le croquis reproduit dans l’arrêt.
                 Comme on peut le voir, cette frontière suit dans l’ensemble une direction
                 nord‑sud. Si elle devait se poursuivre vers le nord, cette ligne (terminée
                 sur le croquis par une flèche) rencontrerait la ligne en pointillés qui repré-
                 sente la frontière maritime entre le Honduras et le Nicaragua, telle que
                 tracée par la Cour en 2007, laquelle suit dans l’ensemble une direction
                 est‑ouest, et dont le point terminal n’a pas été fixé. A ce stade de la pro-
                 cédure, la Cour n’a pas encore procédé à un examen au fond des revendi-
                 cations des Parties, ni pris la moindre décision quant au point terminal
                 septentrional de toute frontière qu’elle délimiterait en l’affaire.
                    4 A cet égard, l’analyse de l’intérêt de la Colombie faite par la Cour dans son arrêt

                 de 2007 en l’affaire Nicaragua c. Honduras semble incomplète. La Cour avait alors conclu
                 que
                      « une éventuelle délimitation entre le Honduras et le Nicaragua qui se prolongerait
                      vers l’est au‑delà du 82e méridien et au nord du 15e parallèle (ce qui serait le cas de
                      la bissectrice retenue par la Cour) ne porterait en réalité pas préjudice aux droits de
                      la Colombie, dans la mesure où les droits de cette dernière en vertu de ce traité ne
                      s’étendent pas au nord du 15e parallèle » (Différend territorial et maritime entre le
                      Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                      C.I.J. Recueil 2007 (II), p. 758‑759, par. 316).
                    Il est vrai que les droits reconnus à la Colombie à l’égard du Honduras en vertu du traité
                 de 1986 ne s’étendent pas au nord du 15e parallèle, mais cela n’interdit pas à la Colombie de
                 formuler une revendication à l’égard du Nicaragua au nord dudit parallèle.

                                                                                                           71




5 CIJ1020.indb 139                                                                                               14/06/13 11:47

                          différend territorial et maritime (op. diss. donoghue)                          488

                    46. Une décision de la Cour tendant à retenir la ligne proposée par la
                 Colombie aurait des implications non négligeables pour le sens précis de
                 l’arrêt de 2007 qui lie le Honduras et le Nicaragua et, partant, risquerait
                 d’affecter l’« intérêt d’ordre juridique » du Honduras. Avant d’en venir
                 aux raisons pour lesquelles je suis parvenue à cette conclusion, je rappel-
                 lerai que la question qui se pose à la Cour est de savoir si l’« intérêt
                 d’ordre juridique » du Honduras « risque » (« may ») d’être affecté. Dans
                 l’analyse qui suit, je m’attarderai particulièrement sur la ligne proposée
                 par la Colombie en ce qu’elle pourrait couper la frontière fixée en 2007
                 entre le Nicaragua et le Honduras 5.
                    47. Lorsque la Cour a délimité la frontière entre le Honduras et le
                 Nicaragua en 2007, elle a indiqué que, à partir du dernier point d’in-
                 flexion, le point « F », la ligne « se poursuivra[it] le long de la ligne d’azi-
                 mut 70° 14´ 41.25˝ jusqu’à atteindre la zone dans laquelle elle risqu[ait] de
                 mettre en cause les droits d’Etats tiers » (Différend territorial et maritime
                 entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
                 c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 763, par. 321). La Cour
                 n’a donc pas fixé de point terminal précis, se conformant à l’approche
                 qu’elle a, en règle générale, suivie à l’égard des intérêts d’Etats tiers en
                 matière de délimitation de frontières sur une base bilatérale, approche
                 consistant à préserver le droit des Etats concernés.
                    48. En l’espèce, toutefois, la ligne s’étendant à partir du point F est
                 revêtue de l’autorité de la chose jugée vis‑à‑vis du Honduras et du Nica-
                 ragua, mais l’incertitude demeure quant au point où elle s’achève, faute
                 de pouvoir situer avec précision l’endroit où elle rencontre une zone sur
                 laquelle un Etat tiers pourrait avoir des droits. La situation serait radica-
                 lement différente si la Cour devait adopter la ligne proposée par la Colom-
                 bie. Elle suivrait alors sans doute sa pratique habituelle lorsque sont en
                 jeu les intérêts d’Etats tiers : après avoir fixé le dernier point d’inflexion au
                 nord, elle tracerait une ligne qui, à partir de ce point, serait largement
                 orientée vers le nord et se poursuivrait jusqu’à atteindre la zone où elle
                 risquerait d’affecter les droits d’un Etat tiers. A un endroit donné, cette
                 ligne couperait celle tracée par la Cour dans son arrêt de 2007.
                    49. Ainsi, l’adoption de la ligne proposée par la Colombie — qui, une
                 fois de plus, n’est qu’une des issues possibles de la procédure principale —
                 impliquerait, fondamentalement, une conclusion de la Cour quant à l’em-
                 placement exact, sur la ligne tracée par elle en 2007, du point où les droits
                 d’un Etat tiers (la Colombie) « risque[nt] d’[être mis] en cause ». Ce nou­
                 vel éclairage de la Cour sur les droits d’un Etat tiers affecterait inévita­
                 blement la manière dont le Honduras (et le Nicaragua) interpréterait et
                 appliquerait l’arrêt de 2007, obligatoire pour ces deux Etats. En particu-
                 lier, la ligne de 2007 serait, semble‑t‑il, sans effet à l’est du point où les
                    5 Je m’arrête ici sur la ligne revendiquée par la Colombie, et non par le Nicaragua,

                 parce que la première traverserait la zone dans laquelle le Honduras prétend avoir un
                 intérêt, alors que la seconde se situe très nettement à l’est de cette zone — et non parce que
                 j’aurais tiré une quelconque conclusion quant au bien‑fondé des revendications des deux
                 Parties, que je n’ai pas cherché à évaluer.

                                                                                                            72




5 CIJ1020.indb 141                                                                                                14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)             489

                 deux lignes se rencontrent et, ainsi, se trouverait dotée d’un point termi-
                 nal de facto. La décision de la Cour en l’affaire opposant le Nicaragua et
                 la Colombie ne lierait pas le Honduras (par le jeu de l’article 59 du Sta-
                 tut), mais sa conclusion quant aux droits de la Colombie éclairerait d’un
                 jour nouveau, et préciserait, le sens du dispositif de l’arrêt de 2007 et,
                 par conséquent, « mettr[ait] en cause l’intérêt d’ordre juridique » du Hon­
                 duras. Cette décision de la Cour aurait certainement, pour reprendre les
                 termes, déjà cités, de sir Robert Jennings, l’« autorité du précédent ».
                    50. Il est fort possible que la Cour n’adopte pas la ligne proposée par
                 la Colombie. Toutefois, l’incertitude quant à sa décision, loin de militer
                 contre l’intervention, met en évidence la prudence qu’il y a à admettre à
                 intervenir en tant que non‑partie un Etat tiers dont les revendications em-
                 piètent sur celles des parties dans une délimitation. C’est justement parce
                 que la Cour n’est pas en mesure d’examiner au fond ces revendications
                 que l’intervention est justifiée, puisque la Cour a pour pratique de tenir
                 compte des revendications d’Etats tiers dans ce type d’affaires.
                    51. Le Honduras s’est acquitté de la charge lui incombant d’établir
                 l’existence d’un intérêt d’ordre juridique susceptible d’être affecté par l’ar-
                 rêt que rendra la Cour. L’objet de la requête est conforme à celui de l’in-
                 tervention en tant que non‑partie, puisqu’il s’agit de s’assurer que la Cour
                 aura connaissance de ses vues quant à cet intérêt afin d’éviter, lorsqu’elle
                 prendra sa décision, toute conclusion qui « pourrait affecter » celui‑ci (voir
                 requête à fin d’intervention du Honduras, p. 11, par. 33).
                    52. Comme je l’ai déjà indiqué, le Honduras n’a pas besoin d’établir
                 une base indépendante de compétence à l’appui de sa demande d’inter-
                 vention en tant que non‑partie.
                    53. En concluant que le Honduras devrait être autorisé à intervenir en
                 tant que non‑partie, j’ai tenu compte des vues divergentes (du moins au
                 sujet de l’intervention en qualité de non‑partie) des Parties ainsi que de
                 leurs arguments juridiques. Le Nicaragua, en s’opposant à l’intervention,
                 a fait part de ses préoccupations quant aux conséquences d’ordre procé-
                 dural qu’aurait celle‑ci. Si je ne suis pas insensible à ces préoccupations,
                 elles ne changent toutefois rien à ma conviction que l’Etat demandant à
                 intervenir s’est acquitté de la charge qui lui incombe en vertu de l’ar-
                 ticle 62 et que, partant, sa requête aurait dû être admise.

                          B. La Cour a eu raison de ne pas admettre le Honduras
                                     à intervenir en tant que partie
                    54. Si j’avais souhaité que fût admise la demande d’intervention du
                 Honduras en tant que non‑partie, il n’en va pas de même en ce qui
                 concerne sa demande d’intervention en tant que partie. L’article 62 du
                 Statut ne faisant pas de distinction entre les deux formes d’intervention, il
                 peut, de prime abord, sembler étrange de ne juger fondée que l’une d’entre
                 elles. Dans sa demande d’intervention en tant que partie, toutefois, le
                 Honduras cherche expressément à joindre à la présente instance la ques-
                 tion de l’emplacement d’un « point triple » entre lui‑même, la Colombie et

                                                                                             73




5 CIJ1020.indb 143                                                                                 14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)              490

                 le Nicaragua (voir le paragraphe 41 de l’arrêt, ainsi que le paragraphe 22
                 (p. 7) de la requête à fin d’intervention du Honduras). Par ailleurs, le
                 Honduras prie la Cour de placer ce point triple sur la ligne frontière éta-
                 blie par le traité qu’il a conclu avec la Colombie en 1986. En d’autres
                 termes, l’objet de cette demande est non pas d’empêcher tout effet sur son
                 intérêt d’ordre juridique, mais bien de produire un tel effet, en obtenant
                 d’être lié, de même que le Costa Rica et le Nicaragua, par une décision
                 juridique que la Cour n’aurait autrement pas à rendre : la détermination
                 de l’emplacement d’un point triple entre ces trois Etats le long de la ligne
                 frontière établie dans le traité de 1986 entre la Colombie et le Honduras.
                 L’intervention en tant que partie, dans les termes requis par le Honduras
                 dans sa requête, reviendrait donc à greffer sur l’affaire un différend nou-
                 veau, encore qu’étroitement lié à celui opposant les Parties. Aussi suis‑je
                 d’accord avec la décision de rejeter cette forme d’intervention en l’espèce.

                                                  Conclusion

                    55. Au cas d’espèce, je conclus que l’Etat demandant à intervenir a
                 satisfait à la charge de la preuve qui lui incombait et a établi que sa deman-
                 de satisfaisait aux critères de l’article 62. Le Honduras a des prétentions
                 qui empiètent sur la zone en litige en l’espèce et dont, d’après sa pratique
                 constante, la Cour tiendra assurément compte dans son arrêt. Ainsi, un
                 « intérêt d’ordre juridique est pour lui en cause ». Outre le chevauchement
                 de revendications, son intérêt est aussi susceptible d’être affecté pour une
                 autre raison, plus spécifique : si la Cour devait adopter une ligne conforme
                 à celle proposée par la Colombie, sa décision aurait d’importantes im­
                 plications pour le sens concret de l’arrêt rendu dans l’affaire Nicaragua
                 c. Honduras, qui lie le Honduras en vertu de l’article 59.

                     56. Les critères essentiels de l’article 62 étant formulés de façon très
                 concise, ils prêtent à diverses interprétations. Toutefois, comme je l’ai déjà
                 dit, on ne saurait y lire une obligation faite à l’Etat demandant à interve-
                 nir de démontrer que l’arrêt de la Cour est susceptible de l’affecter au
                 sens prévu par l’article 59. Dans sa jurisprudence relative à la délimita-
                 tion maritime, la Cour a maintes fois reconnu que ses arrêts étaient
                 ­susceptibles d’affecter les Etats tiers en cas de chevauchement de préten-
                  tions et a pris soin de rédiger ses arrêts de manière à ne pas empiéter sur
                  les zones dans lesquelles ils « risqu[aient] de mettre en cause » les droits
                  d’Etats tiers. Aussi ai‑je suggéré ici que, d’une manière générale, les situa-
                  tions de chevauchement de revendications maritimes semblaient être de
                  celles où l’intérêt d’ordre juridique d’un Etat tiers « risqu[ait] d’[être mis]
                  en cause » par un arrêt. Si l’un des plus récents précédents de la Cour qui
                  nous intéressent en l’espèce (autorisant l’intervention de la Guinée équa-
                  toriale dans l’affaire de la Frontière terrestre et maritime entre le Came‑
                  roun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale intervenant))
                  tend à le suggérer, force est de constater que d’autres — et notamment les
                  arrêts rendus ce jour par la Cour — donnent au contraire à penser qu’un

                                                                                              74




5 CIJ1020.indb 145                                                                                  14/06/13 11:47

                         différend territorial et maritime (op. diss. donoghue)             491

                 Etat demandant à intervenir en tant que non‑partie dans une situation de
                 chevauchement de revendications ou d’intersection de frontières ne sera
                 pas autorisé à le faire à moins d’avoir pu démontrer que l’arrêt de la Cour
                 est susceptible de l’affecter d’une manière que ne suffirait pas à pallier la
                 perspective de voir la Cour tenir compte de sa prétention dans son arrêt.
                 Je ne sais pas exactement de quels éléments supplémentaires la Cour sou-
                 haiterait disposer. La présente requête ayant, à l’instar de celle de la
                 ­Guinée équatoriale, été introduite dans une situation de chevauchement
                  de revendications maritimes, l’on serait également tenté de conclure que
                  l’objection d’une seule partie peut faire échec à l’intervention, même si la
                  Cour ne l’a pas dit et même si cette approche ne serait pas conforme à
                  l’esprit de l’article 62. Ainsi que déjà relevé, la Cour a le pouvoir discré-
                  tionnaire de décider si, dans un cas donné, l’intérêt d’ordre juridique d’un
                  Etat tiers « est … en cause », ce pouvoir étant néanmoins circonscrit par
                  les termes de l’article 62.
                     57. Aujourd’hui, la Cour a réaffirmé que, même quand elle rejette une
                  requête à fin d’intervention, elle peut, dans le cadre de son arrêt, tenir
                  compte de toutes les informations soumises par l’Etat qui en est l’auteur.
                  Je conviens que rien n’empêche la Cour de les prendre en considération,
                  mais ne trouve guère satisfaisante la situation qui s’ensuit. Si la Cour tient
                  compte des arguments de l’Etat tiers lorsqu’elle délimite une frontière,
                  c’est nécessairement — semble‑t‑il — parce qu’elle juge l’intérêt d’ordre
                  juridique de cet Etat « en cause ». Dès lors qu’elle décide de rejeter une
                  requête à fin d’intervention, mais d’utiliser néanmoins les informations
                  soumises par son auteur, la Cour crée un mécanisme de participation de
                  facto des Etats tiers que ne prévoient actuellement ni le Statut ni le Rè­
                  glement. Dans l’affaire de la délimitation du plateau continental entre la
                  Libye et Malte (Plateau continental (Jamahiriya arabe libyenne/Malte),
                  arrêt, C.I.J. Recueil 1985), par exemple, l’Italie n’avait pas été autorisée à
                  intervenir, mais la Cour s’est expressément fondée sur les revendications
                  qu’elle avait formulées dans sa requête pour limiter la portée de sa déci-
                  sion afin de protéger ses intérêts (ibid., p. 25‑26, par. 21‑22).
                     58. La présente situation est problématique. Les Etats tiers disposent,
                  pour présenter leurs vues, d’un mécanisme qui n’est pas sans attrait pour
                  eux (puisque, apparemment, la Cour prendra en considération ces vues
                  indépendamment du sort qu’elle réservera à leur requête), mais ce méca-
                  nisme retarde inévitablement et considérablement la procédure au détri-
                  ment de l’une des parties tout au moins. Ainsi, de par le scepticisme même
                  dont elle fait montre à l’égard de l’intervention, la Cour semble para­
                  doxalement accorder insuffisamment de poids aux intérêts des parties et
                  protéger au contraire ceux d’Etats tiers.
                     59. Etant moi‑même issue d’un système judiciaire qui permet de sou-
                  mettre des mémoires à titre d’amicus curiae pour informer le juge de ses
                  vues sans devenir partie à une affaire, je ne suis guère gênée par la pers-
                  pective de voir la Cour prendre en compte les vues d’Etats tiers interve-
                  nant en tant que non‑parties. Je pense toutefois qu’il vaudrait mieux le
                  faire de manière plus transparente et plus efficace. En rationalisant les

                                                                                             75




5 CIJ1020.indb 147                                                                                 14/06/13 11:47

                        différend territorial et maritime (op. diss. donoghue)           492

                 procédures d’examen de requêtes présentées en vue d’intervenir en cette
                 qualité et, par exemple, en limitant les droits procéduraux accordés aux
                 Etats admis à ce faire, la Cour pourrait tenir compte de l’« intérêt d’ordre
                 juridique » d’un Etat tiers sans que celui‑ci ne soit lié par son arrêt, en
                 réservant les procédures les plus lourdes aux requêtes à fin d’intervention
                 en tant que partie (qui, à ce jour, sont restées très rares). L’on pourrait
                 aussi songer à mettre au point un autre mécanisme permettant aux Etats
                 tiers de présenter leurs vues.

                                                             (Signé) Joan E. Donoghue.




                                                                                          76




5 CIJ1020.indb 149                                                                              14/06/13 11:47

